DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of December 21, 2020.  Claims 1-19 are presented for examination, with Claims 1 and 19 being in independent form.

Allowable Subject Matter
The indicated allowability of claims 1-18 is withdrawn in view of the newly discovered references: U.S. Patent Publication No. 2017/0259732 (“Blevins”), U.S. Patent No. 6,897,771 (“Lodhie”), and U.S. Patent Publication No. 2017/0151994 (“Braunberger”).  Rejections based on the newly cited references follow.

Claim Objections
Claims 6, 17, and 19 are objected to because of the following informalities:

	In Claim 6, 	line 2, “as-sociated” should be --associated--.
	In Claim 17, 	line 4, “in-structed” should be --instructed--.
	In Claim 19, 	line 5, “the LED driver” should be --an LED driver--; and
			line 7, “an LED driver” should be --the LED driver--.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0259732 (“Blevins”) in view of U.S. Patent No. 6,897,771 (“Lodhie”).
	Regarding Claim 1, Blevins discloses an auxiliary lighting system for a motor vehicle (10; Figs. 1-4; [0014]) to indicate the magnitude of a decelerating action ([0016], lines 5-10), the auxiliary lighting system comprising: 
	a sensor (48; [0019], lines 13-15) coupled to both an accelerating mechanism for controlling acceleration of the motor vehicle (vehicle gas pedal; [0019]) and to a decelerating mechanism for controlling deceleration of the motor vehicle (vehicle brake pedal; [0019]); 
	a control module in logical connection with the sensor (30 in Fig. 3; [0018]), wherein the control module comprises a transmitter and logic operative to transmit a deceleration signal from the sensor (braking information; [0018], lines 9-14) based on a reading that one of: (a) neither the accelerating mechanism and the decelerating mechanism is engaged (coasting; [0016]; [0018]); or (b) both the accelerating mechanism and the decelerating mechanism are engaged; and 

	Blevins fails to specifically disclose that the light assembly comprises LEDs.
	However, Lodhie teaches that the light assembly comprises LEDs (Fig. 2; col. 2, lines 14-25).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the light assembly as disclosed by Blevins with the LEDs as taught by Lodhie, in order to generate longer lasting and more efficient light, as evidenced by Lodhie (col. 1, lines 47-55).

	Regarding Claim 2, Blevins further discloses wherein the sensor comprises a pressure sensor (48; [0019], lines 13-15).

	Regarding Claim 3, Blevins further discloses wherein the sensor comprises an accelerometer (acceleration calculating mechanism 48; [0019], lines 13-15).

	Regarding Claim 4, the combination of Blevins in view of Lodhie further teaches wherein the wireless signal is binary (wireless means 32 in Blevins), and the LED driver illuminates a preset color upon actuation ([0016] in Blevins).

	Regarding Claim 5, the combination of Blevins in view of Lodhie further teaches wherein the LED driver drives the LED with an amount of voltage based on a quality of the wireless signal (controller 30 transmits accelerating of braking information to light assembly 10 via wireless means 32; Fig. 3; [0018] of Blevins).

	Regarding Claim 6, Blevins further discloses wherein the quality of the wireless signal is associated with a reading from the accelerometer (controller 30 transmits accelerating of braking information to light assembly 10 via wireless means 32; Fig. 3; [0018]).

	Regarding Claim 7, the combination of Blevins in view of Lodhie further teaches wherein luminosity of the LED is based on a magnitude of deceleration caused by the non-engagement of both the accelerating mechanism and decelerating mechanism (coasting; [0016]; [0018] of Blevins).

	Regarding Claim 8, the combination of Blevins in view of Lodhie further teaches wherein the sensor (accelerometer 48; 30 in Fig. 3 of Blevins) is operative to transmit a wireless signal to the LED driver based on a lack of pressure measured at the pressure sensor (lack of acceleration; [0018] of Blevins), the LED driver is in logical connection with an accelerometer (48 in Blevins), and the LED driver actuates the LED upon receipt of the wireless signal with a forward voltage based on a measurement from the 

	Regarding Claim 10, Blevins fails to specifically disclose wherein the wireless signal has a frequency between around 20 kHz and around 300 GHz.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a frequency between around 20 kHz and around 300 GHz, as a matter of design choice absent unexpected results.

	Regarding Claim 11, Blevins further discloses wherein the sensor (accelerometer 48; 30 in Fig. 3) is coupled to a brake caliper and to a throttle wire connected to a gas pedal ([0018]-[0019]).

	Regarding Claim 12, Blevins further discloses wherein the deceleration action is engine braking ([0018]-[0019]).

	Regarding Claim 13, Blevins further discloses wherein the logical connection is achieved by a hardwired communications link capable of transmitting direct electrical current (cable 32 in Fig. 3; [0018]).

	Regarding Claim 15, Blevins further discloses wherein the light assembly comprises an array of lights (10 in Fig. 1).



	Regarding Claim 17, Blevins further discloses wherein the control module is operative to transmit a signal comprising color instructions based upon a reading from the sensor to the LED driver, and wherein the LED driver is operative to cause the array of lights to display the instructed color (first row, first color when braking; second row, second color when coasting; third row, third color when accelerating; [0016]-[0018]).

	Regarding Claim 18, Blevins further discloses wherein the array of lights comprises an electroluminescent display (Fig. 1).

Claims 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0259732 (“Blevins”) in view of U.S. Patent No. 6,897,771 (“Lodhie”), and further in view of U.S. Patent Publication No. 2017/0151994 (“Braunberger”).
	Regarding Claim 9, the combination of Blevins in view of Lodhie, as applied to Claim 1, fails to specifically teach wherein the sensor comprises a gyroscope.
	However, Braunberger teaches wherein the sensor comprises a gyroscope (Figs 1B and 2C; [0056]).


	Regarding Claim 14, the combination of Blevins in view of Lodhie, as applied to Claim 1, fails to specifically teach wherein the control module is operative to transmit a pulse pattern at a frequency based upon a reading from the sensor to the LED driver, and wherein the LED driver is operative to cause the LED to pulse at the frequency.	However, Braunberger teaches wherein the control module is operative to transmit a pulse pattern at a frequency based upon a reading from the sensor to the LED driver, and wherein the LED driver is operative to cause the LED to pulse at the frequency (Fig. 19; [0170]; [0172], modulate the headlight at a rate corresponding to the deceleration speed of the vehicle).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting system as taught by the combination of Blevins in view of Lodhie with the pulse modulation as taught by Braunberger, in order to better see the vehicle as it slows down when approaching an intersection with slowing and/or stopped traffic, as evidenced by Braunberger ([0173]).


	a sensor (48; [0019], lines 13-15) coupled to a mechanism for engine braking (vehicle brake pedal; [0019]); 
	a control module in logical connection with the sensor (30 in Fig. 3; [0018]);
	an accelerometer (accelerometer 48 in Fig. 4; 30 in Fig. 3) in logical connection with a light driver (via 32), and wherein the forward voltage of the light driver is based upon a measurement from the accelerometer (controller 30 transmits accelerating of braking information to light assembly 10 via wireless means 32; Fig. 3; [0018]); and 
	a light assembly (10 in Fig. 3) comprising a light and the light driver in logical connection with the control module (30 via 32).
	Blevins fails to specifically disclose that the light assembly comprises LEDs.
	However, Lodhie teaches that the light assembly comprises LEDs (Fig. 2; col. 2, lines 14-25).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the light assembly as disclosed by Blevins with the LEDs as taught by Lodhie, in order to generate longer lasting and more efficient light, as evidenced by Lodhie (col. 1, lines 47-55).
	The combination of Blevins in view of Lodhie fails to specifically teach wherein the control module is operative to transmit a pulse pattern at a frequency based upon a reading from the sensor to the LED driver that an engine brake is occurring, and wherein the LED driver is operative to cause the LED to pulse at the frequency.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting system as taught by the combination of Blevins in view of Lodhie with the pulse modulation as taught by Braunberger, in order to better see the vehicle as it slows down when approaching an intersection with slowing and/or stopped traffic, as evidenced by Braunberger ([0173]).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2011/0307156 (“Van Neste”) relates to an automobile communication system.
	U.S. Patent Publication No. 2012/0013459 (“Giangrande”) relates to a motor vehicle coasting caution light.
	U.S. Patent No. 8,482, 397 (“Tajiri”) relates to deceleration-activated brake lights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844